{¶ 9} The township sought an order enjoining Cheton from operating the sign, claiming that it was in violation of the zoning resolution. Cheton countered with the contention that he had a non-conforming use, and was therefore not required to comply with the resolution. In its ruling on this core issue, the trial court found that, under the circumstances of this case, Cheton's non-conforming use had been extinguished, and that he was therefore required to meet the terms of the zoning resolution. The court's statement that he must meet the terms of the resolution, without mention of any exception, is a statement that he must meet all of the terms of the resolution. The statement suffers from no lack of clarity.
 {¶ 10} In my opinion, the judgment is final.
(Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.) *Page 1